

National Retail Properties, Inc.
Restricted Stock Award Agreement - Performance


This Restricted Stock Award Agreement (this “Agreement”) is entered into between
National Retail Properties, Inc., a Maryland corporation (the “Company”), and
____________ (the “Participant”) pursuant to the Stock Award granted to the
Participant effective as of _____________ (the “Date of Grant”), pursuant to the
terms of and under the National Retail Properties, Inc. 2007 Performance
Incentive Plan (the “Plan”). In consideration of the mutual promises and
covenants made herein and the terms and conditions of the Plan, which is wholly
incorporated herein by reference, the parties hereby agree as follows:


1.    Definitions. All terms defined in the Participant’s Employment Agreement,
as defined herein, shall have the same meaning herein whether or not
specifically defined herein or in the Plan. All terms defined within the Plan
shall have the same meaning herein whether specifically defined herein or not.
Additionally, the following definitions shall apply to this Agreement:


(a)
Cause shall have the meaning ascribed to that term in the Employment Agreement.



(b)
Change of Control shall have the meaning ascribed to that term in Section 2.E.
of the Plan and such definition shall not be changed by the subsequent
replacement of or superseding of said Plan after the date of this Agreement.



(c)
Code shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute.



(d)
Disability shall have the meaning ascribed to that term in the Employment
Agreement.



(e)
Dividend Equivalent Payment shall mean a payment under Section 4 of this
Agreement in an amount equal to the accumulated value of cash dividends and
other cash distributions that would have been paid to the Participant on the
shares of Unvested Restricted Stock if they were vested from the Date of Grant
until they become vested.



(f)
Employment Agreement shall mean that certain Employment Agreement dated
_____________ between the Participant and the Company which is in effect on the
date of this Agreement.



(g)
Good Reason shall have the meaning ascribed to that term in the Employment
Agreement.



(h)
Restricted Stock shall mean the Stock Award that is the subject of this
Agreement.



(i)
Term shall have the meaning ascribed to that term in the Employment Agreement.



(j)
Unvested Restricted Stock shall mean shares of Restricted Stock that are subject
to forfeiture under the terms of this Agreement.



(k)
Vested Restricted Stock shall mean shares of Restricted Stock that are not
subject to forfeiture under the terms of this Agreement.



To the extent there is a conflict between the definition given to a defined term
in this Agreement, the Plan and the Employment Agreement, the definition in the
Employment Agreement shall control, or if no definition is contained in the
Employment Agreement, the definition in the Plan shall control.


2.    Award. As of the Date of Grant, the Company hereby awards and grants to
the Participant a Restricted Stock Award of ___________ shares of Common Stock
of the Company (collectively, the “Restricted Stock”).


3.
Vesting.



(a)
Except as otherwise provided in this Section 3, shares of Unvested Restricted
Stock shall vest and become Vested Restricted Stock on __________, only if and
to the extent (i) the Participant remains in Continuous Service through
___________, and (ii) the Company attains the performance goals during the
performance period ending _____________, as set forth on Appendix A hereto (the
“Performance Goals”) and as certified by a written determination of the
Compensation Committee of the Board of Directors of the Company. The
Compensation Committee shall make its certification before ___________. No
vesting shall occur for performance below Threshold and the full number of share
shall vest for performance that is equal to or greater than Maximum, as set
forth on Appendix A. The shares of Unvested Restricted Stock which do not vest
shall immediately and without notice be forfeited and the Participant shall have
no rights with respect to such Unvested Restricted Stock.



(b)
In the event that the Participant’s employment is terminated as a result of
death or Disability, at any time between the Grant Date and ____________, the
Participant shall vest in the Restricted Stock at Target (as set forth in
Appendix A), regardless of whether the Performance Goals are attained, with such
vesting occurring as of the day before the termination of employment. The shares
of Unvested Restricted Stock which do not vest shall immediately and without
notice be forfeited and the Participant shall have no rights with respect to
such Unvested Restricted Stock.



(c)
In the event the Participant’s employment terminates prior to ______________, by
reason of the non-renewal of the Term of the Employment Agreement by the
Company, whether at the end of the current Term or any extended Term of the
Employment Agreement, to the extent the Performance Goals are attained as set
forth on Appendix A, the Participant shall be entitled to vest in the Restricted
Stock in a pro-rated amount based on the date of the Participant’s termination
of employment, subject to the Compensation Committee certification provided for
in Section 3(a) of this Agreement. The shares of Unvested Restricted Stock which
do not vest shall immediately and without notice be forfeited and the
Participant shall have no rights with respect to such Unvested Restricted Stock.



(d)
In the event the Participant’s employment terminates prior to _______________,
by reason of the Company’s termination of the Participant without Cause or the
Participant’s termination of employment for Good Reason, to the extent the
Performance Goals are attained as set forth on Appendix A, the Participant shall
be entitled to vest in the Restricted Stock in accordance with Section 3(a)
above without any reduction or limitation as a result of said prior termination,
subject to the Compensation Committee certification provided for in Section 3(a)
of this Agreement. The shares of Unvested Restricted Stock which do not vest
shall immediately and without notice be forfeited and the Participant shall have
no rights with respect to such Unvested Restricted Stock.



(e)
In the event there is a Change of Control, as defined in the Plan, then the
Participant shall vest in the Restricted Stock at Target as of the effective
date of any such Change of Control; provided that (i) if the Participant has
previously been terminated from employment as described under Section 3(c) and
the Change of Control occurs prior to the vesting of unvested Restricted Stock
provided for under Section 3(c), the Participant shall vest in the Restricted
Stock in a pro-rated amount at Target based on the date of the Participant’s
termination of employment, and any other rights in respect of the vesting of
Unvested Restricted Stock under Section 3(c) shall be cancelled and of no
further force and effect, and (ii) if the Participant has previously been
terminated from employment as described under Section 3(d) and the Change of
Control occurs prior to the vesting of Unvested Restricted Stock provided for
under Section 3(d), then the Participant shall vest in the Restricted Stock at
Target as of the effective date of any such Change of Control, and any other
rights in respect of the vesting of Unvested Restricted Stock under Section 3(d)
shall be cancelled and of no further force and effect. The shares of Unvested
Restricted Stock which do not vest shall immediately and without notice be
forfeited and the Participant shall have no rights with respect to such Unvested
Restricted Stock.



(f)
In the event the Participant’s employment is terminated for Cause or if the
Participant terminates his/her employment without Good Reason, all Unvested
Restricted Stock shall immediately and without notice be forfeited and the
Participant shall have no rights with respect to such Unvested Restricted Stock.



(g)
Except as is provided in Section 9 of the Plan, any adjustment to an award of
Restricted Stock pursuant to Section 9 of the Plan shall not change the ratio of
Unvested Restricted Stock to Vested Restricted Stock.



(h)
If the Participant is entitled to vest in a pro-rata portion of the Restricted
Stock, the number of shares of Unvested Restricted Stock which vest shall be
determined by multiplying the number of shares eligible to vest based on
attainment of Performance Goals by a fraction, the numerator of which is the
number of days elapsed between the ___________, and the date of the termination
of employment, and the denominator of which is ________. For example, if the
vesting based on attainment of Performance Goals is determined to be at Target
and the Participant completed 100 days of Continuous Service from ___________,
the pro-rata vested amount would be equal to the number of shares vested at
Target (as provided on Appendix A) times (100 divided by _______).

4.Dividends and Distributions on Unvested Restricted Stock. Cash dividends and
other cash distributions with respect to shares of Unvested Restricted Stock
shall not be paid. However, upon vesting, the Participant shall be entitled to
receive a cash Dividend Equivalent Payment by the Company. The Dividend
Equivalent Payment shall be made by the Company within thirty (30) days of the
date on which the shares of Restricted Stock with respect to which the Dividend
Equivalent Payment is due vest but in no event later than the earlier of (i)
March 15 of the year following the year during which the right to receive the
Dividend Equivalent Payment is no longer subject to a substantial risk of
forfeiture (within the meaning of Section 409A of the Code) or (ii)
____________.


In the event of the declaration of a stock dividend, the declaration of a
distribution with respect to the shares of Unvested Restricted Stock or in the
event of a stock split, a recapitalization, a merger or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities or other property which are
distributed with respect to Unvested Restricted Stock shall immediately be
subject to the vesting and other restrictions of this Agreement to the same
extent as the Unvested Restricted Stock to which such distributed property
relates.


5.Shareholder Rights and Restrictions on Transfer. Except as provided in Section
4 of this Agreement, the Participant shall have all rights of a stockholder with
respect to each share of Unvested Restricted Stock; provided, however, that (i)
the Participant, will not have voting rights on the shares of Unvested
Restricted Stock, (ii) the Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares of Unvested Restricted Stock, (iii)
the Company shall retain custody of the certificates evidencing shares of
Unvested Restricted Stock, and (iv) the Participant will deliver to the Company
a stock power, endorsed in blank, with respect to shares of Unvested Restricted
Stock. The limitations set forth in the preceding sentence shall not apply to
shares of Unvested Restricted Stock once such shares become Vested Restricted
Stock. If any transfer or other disposition of shares of Unvested Restricted
Stock is made or attempted, such transfer shall be null and void and of no force
and effect, and in addition to any other legal or equitable remedies which it
may have, the Company may enforce its rights by action for specific performance
(to the extent permitted by law) and the Company shall refuse to recognize any
transferee as one of its shareholders for any purpose, including without
limitation for purposes of dividend and voting rights. This Agreement shall be
binding upon the Participant and his heirs, representatives, successors and
assigns.


6.Stock Legends. In addition to such other legends that the Company determines
are necessary and appropriate pursuant to the Plan, each certificate of Common
Stock issued pursuant to this Agreement shall bear on its face the following
legend:


The shares represented by this certificate are subject to restrictions on
transfer, a copy of the terms of which will be furnished by the Company to the
holder of this certificate upon written request and without charge.


7.Tax Matters. You agree that you will not file an election under Section 83(b)
of the Code with respect to the Restricted Stock covered by this Agreement. In
accordance with Internal Revenue Service (“IRS”) rules and regulations and
assuming the Participant has not filed a timely election under Section 83(b) of
the Code, the Company is treated as the owner for Federal income tax purposes of
shares of Unvested Restricted Stock and all Dividend Equivalent Payments paid to
the Participant shall be classified as wages and included in the Participant’s
Form W-2 in the year of payment to the Participant. Each dividend or other
distribution payable with respect to the Unvested Restricted Stock will be
remitted to the Company from the Company’s transfer agent to facilitate
compliance with Section 4 of this Agreement. The amount of the dividend paid on
the Participant’s Vested Restricted Stock shall be reported as dividend income
on Form 1099-DIV, which is prepared by and delivered to the Participant directly
from the transfer agent.


Upon removal of the restrictions on the Unvested Restricted Stock, a taxable
event will occur and the Participant will be responsible for payment of taxes
due.


In the event that the Participant, in violation of the first sentence of this
Section 7, files an election under Section 83(b) of the Code with respect to the
shares of Unvested Restricted Stock covered by this Agreement, all such Unvested
Restricted Stock shall, immediately prior to such filing and without notice, be
forfeited by the Participant and the Participant shall have no rights with
respect to such Unvested Restricted Stock as of and subsequent to the date of
such filing.


8.Right to Continued Services. Nothing herein shall confer upon the Participant
any right to continued employment by the Company or any subsidiaries or
affiliates or to continued service as a Director or limit in any way the right
of the Company or any subsidiary or affiliate at any time to terminate or alter
the terms of that employment or services as a Director.


9.Prior Agreements. This Agreement, the Plan and certain definitions under the
Employment Agreement constitute the entire understanding between the Participant
and the Company regarding this Stock Award. Notwithstanding the terms of the
Employment Agreement, or any other agreement between the Participant and the
Company, the Restricted Stock awarded to the Participant under this Agreement
shall vest only in accordance with the terms of this Agreement and any
applicable vesting or accelerated vesting provisions contained in the Employment
Agreement or any other agreement between the Participant and the Company are
superseded by the terms of this Agreement.


10.Acceptance of Agreement. The shares of the Restricted Stock are granted
subject to all of the applicable terms and provisions of the Plan and this
Agreement. The terms and provisions of the Plan are incorporated by reference
herein. The Participant accepts and agrees to be bound by all the terms and
conditions hereof.


11.Section 409A Compliance. To the fullest extent applicable, amounts and
benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under Section
409A of the Code. To the extent that any such amount or benefit is or becomes
subject to Section 409A of the Code due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation, this Agreement is
intended to comply with the applicable requirements of Section 409A of the Code
with respect to such amounts or benefits. This Agreement shall be interpreted
and administered to the extent possible in a manner consistent with the
foregoing statement of intent.


Notwithstanding anything in this Agreement or elsewhere to the contrary, if the
Participant is a Specified Employee (within the meaning of Section
409A(a)(2)(B)(i) of the Code, and as determined by the Company) on the date of
termination of the Executive's employment and the Company reasonably determines
that any amount or benefit payable under this Agreement payable due to the
Participant’s separation from service, within the meaning of Section
409A(a)(2)(A)(i) of the Code (“Separation Date”), constitutes nonqualified
deferred compensation that will subject the Participant to “additional tax”
under Section 409A(a)(1)(B) of the Code (together with any interest or penalties
imposed with respect to, or in connection with, such tax, a “409A Tax”) with
respect to the payment of such amount or benefit if paid or provided at the time
specified in this Agreement, then the payment provision thereof shall be
postponed to the first business day following the six month anniversary of the
Participant’s Separation Date or, if earlier, the date of the Participant’s
death.


Executed as of ________________.


National Retail Properties, Inc.




By:                        
Name:    
Title:    




I have read the Agreement and the Plan and agree to the terms of this Stock
Award, including, but not limited to, the vesting terms provided in Sections 3
and 4, and the provisions of Section 9. I acknowledge and accept that such
vesting terms may be different than vesting terms described in my Employment
Agreement and that the vesting terms provided for in this Agreement shall
control the Stock Award granted hereunder.


Participant:




By:                        
Name:    




Appendix A


Performance Goals for Executive Compensation Program



